Mr. Justice Barnes delivered the opinion of the court. 4. Municipal corporations, § 867*—what assumed as to ordinance and complaint where ordinance not in record on reviewing error assigned as to insufficiency of evidence. On a writ of error to review a judgment in a prosecution under a municipal ordinance, where the error assigned is as to the insufficiency of the evidence and the ordinance is not in the record, in the absence of anything to the contrary in the record, the reviewing court will assume that there was an ordinance such as was referred to in the complaint of which the trial court took judicial notice, and that the acts charged in the complaint constituted a violation of the ordinance. ' 5. Municipal corporations, § 864*—when evidence insufficient to support verdict. On a prosecution charging one known to be a pickpocket with lounging in and prowling and loitering about a car and public place without being able to give a reasonable excuse in violation of section 2012 of Chicago Code of 1911, evidence examined and held insufficient to support a verdict against defendant.